Exhibit 99.1 Summer Infant, Inc. Reports Fourth Quarter and Full Year 2010 Results Fourth Quarter Net Revenue Increased 30% Year-Over-Year to $51.1 Million 2010 Net Revenue Increased 27% Year-Over-Year to $194.5 Million Company Reiterates 2011 Full Year Outlook WOONSOCKET, RI(Marketwire - March 9, 2011) - Summer Infant, Inc. ("Summer Infant" or the "Company") (NASDAQ: SUMR), a leading developer and distributor of juvenile health, safety, and wellness products, today announced financial results for the fourth quarter and full year ended December 31, 2010. Fourth quarter and full year 2010 results include a number of items that affect the comparability between the corresponding periods in 2009, including the following which were recorded in the fourth quarter of 2010: $0.7 million charge associated with previously disclosed sleep positioner returns; $1.1 million charge associated with the discontinuance of the Company's fashion bedding division, including inventory charges and costs of closing the South Carolina office; $0.7 million charge associated with the closing of two distribution centers in conjunction with the Company's move to a new expanded facility in California; $0.3 million charge associated with re-labeling video monitors with new warning labels; $0.5 million in severance costs; $1.8 million gain associated with the early settlement of a long-term liability. All results are reported in U.S. GAAP, except as noted. A discussion of non-GAAP measures and reconciliation to the applicable GAAP measures is included below. Fourth Quarter 2010 Results Net revenues in the fourth quarter of 2010 increased 30.0% to $51.1 million from $39.3 million in the fourth quarter of 2009, as a result of the Company's continuing efforts to diversify its product offering and expand its shelf space with new and existing customers. Gross profit totaled $16.1 million in the fourth quarter of 2010 compared to $15.1 million in the fourth quarter of 2009. After excluding $1.9 million of charges related to sleep positioner returns, discontinuance of the fashion bedding line, and costs related to the re-labeling of video monitors, fourth quarter adjusted gross profit was $18.0 million, an increase of 19.4% over the prior year period. Gross margin in the fourth quarter of 2010 decreased to 31.5%, as compared with 38.4% in the fourth quarter of 2009. The 6.9% decrease in gross margin was due to increases in commodity prices and higher levels of close out sales during Q4 2010, which equals approximately 3.2% of the decrease, and the remaining 3.7% of the decrease was due to the $1.9 million of charges outlined above. Selling, general and administrative ("SG&A") expenses were $15.0 million in the fourth quarter of 2010, compared to $11.1 million in the fourth quarter of 2009. The increase in SG&A expenses was due to the impact of $1.4 million of charges related to the closing of the fashion bedding office, severance costs related to two executives, and distribution center closings. Excluding these charges, adjusted SG&A expenses were $13.6 million in the fourth quarter of 2010, or 26.6% of net sales. The Company reported net income of $0.6 million in the fourth quarter of 2010 with diluted earnings per share of $0.03, compared to $1.8 million, or $0.11 per share, in the fourth quarter of 2009. The tax provision in 2010 for the full year was 23.8%, which generated a tax benefit of approximately $0.3 million in the fourth quarter of 2010. On a non-GAAP basis, after excluding $1.5 million of pre-tax charges relating to the sleep positioner returns, the discontinuance of the fashion bedding group, the closing of the two distribution centers, the video monitor re-labeling charge, the severance for two executives, and the gain related to the settlement of the long-term liability, the Company's fourth quarter 2010 adjusted net income was $1.7 million, or $0.10 per diluted share. Non-GAAP adjusted EBITDA (defined as earnings before interest, taxes, depreciation and amortization, non-cash stock-based compensation expense, and $1.5 million relating to the aforementioned charges and gain), increased 11.4% to $4.4 million in the fourth quarter of 2010 from $4.0 million in the fourth quarter of 2009. Adjusted EBITDA for 2009 consisted of earnings before interest, taxes, depreciation and amortization, non-cash stock-based compensation expense, and deal related expenses. Adjusted EBITDA margin in the fourth quarter of 2010 was 8.6%, compared to 10.2% in the fourth quarter of 2009. Jason Macari, Chairman and Chief Executive Officer of Summer Infant, commented. "Our fourth quarter operating performance represents a solid finish to 2010. Consumer response to our expanded product lines, combined with increased shelf space at retail, helped drive quarterly sales above $51 million for the first time in our Company's history. This bodes well as we move into 2011 with our most innovative and diverse product portfolio ever. In addition to our top line performance, we undertook a number of initiatives in the fourth quarter to create a more cohesive organization and help drive profitability going forward. This included tightening the focus of our product development efforts through the creation of five teams which specialize in different product categories. We also discontinued efforts in fashion bedding and sleep positioners and are putting more resources into our core competencies where we believe we can bring innovation and value to the consumer. We are also working on reducing costs in our operations, and our new distribution center in California is expected to help streamline the logistical piece of our business." Full Year 2010 Results For the twelve months ended December 31, 2010, net revenues increased 26.7% to $194.5 million, compared to $153.5 million in 2009. Gross margin in fiscal 2010 was 35.7%, compared to 36.0% in fiscal 2009. After excluding the impact of charges related to sleep positioner returns, discontinuance of the fashion bedding line, and costs related to the re-labeling of video monitors, adjusted gross margin was 36.7%, compared to 36.0% in fiscal 2009. SG&A as a percentage of net revenues in 2010 was 28.0%, compared to 26.4% in the prior year. After excluding the impact of charges related to the closing of the fashion bedding office, severance costs related to two executives, and distribution center closings in 2010, adjusted SG&A was 27.3%, compared to 26.4% in the prior year. Adjusted EBITDA (as defined above) in the twelve months ended December 31, 2010 was $18.3 million, or 9.4% of net revenues, compared to $14.7 million, or 9.6% of net revenues, in 2009. Adjusted EBITDA for 2009 consisted of earnings before interest, taxes, depreciation and amortization, non-cash stock-based compensation expense, and deal related expenses. Net income in fiscal 2010 was $6.6 million, or $0.40 per share, compared to $5.7 million, or $0.36 per share, in 2009. Excluding the $1.5 million of net fourth quarter pre-tax charges noted above, adjusted net income for fiscal 2010 was $7.7 million, or $0.47 per diluted share, compared to $5.8 million, or $0.37 per diluted share, in 2009, which excluded deal-related fees. Mr. Macari continued, "We are pleased with our full year performance. In addition to growing sales, we executed key initiatives that enhanced our operating platform and created new long-term growth vehicles for the Company. This included further focusing our product development and business unit management process to develop new items as well as manage existing product lines. The results have been encouraging with multiple new product launches, SKU reduction efforts, and merchandising solutions, thereby expanding our market penetration and strengthening our position with key accounts. We also invested in the development of our first car seat and stroller and believe that we have the brand equity and safety record to successfully compete in these two large segments of the industry." Balance Sheet As of December 31, 2010, the Company had approximately $1.1 million of cash and $53.2 million of debt (including capital lease obligations). The majority of the bank debt matures in June 2012. Video Monitor Update In February 2011 the Company announced a voluntary consumer safety alert and awareness recall campaign in cooperation with the Consumer Product Safety Commission aimed at educating consumers of potential safety issues associated with electric cords in the nursery. As part of this campaign, the Company provided a safe installation guide and cord warning label to consumers free of charge. The financial impact of this program was somewhat limited to supplying the guides and the labels to our retail customers, who performed the re-work at their own retail stores for an agreed upon fee. Some retail customers shipped the impacted SKU's back to the Company for the re-work, and the Company also re-worked whatever product was in its own inventory. For product that is being returned by retailers, the Company is re-working the product as it is received, and will be shipping it back to the retailers as quickly as possible. The charge taken in the fourth quarter relating to this program was approximately $0.3 million. Although this resulted in a minor interruption of sales at retail, monitor sales have rebounded rapidly to normal levels. Outlook "We on.frey@icrinc.com
